MacLEAN, J.
Inasmuch as the blanks upon the back of the policy for warranties were neither signed by the applicant nor even filled out by anybody, the policy cannot be voided for breach of warranty, nor this judgment reversed therefor, although the plaintiff respondent truly, but surely by inadvertence, in his brief premises the assured had warranted that he carried no other accident insurance and had made no other application for other insurance.
The judgment should be affirmed, with costs.
GILDERSLEEVE, P. J., concurs. DAYTON, J., concurs in result.